Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given via telephone by Jay White on 2/2/2022.
The application has been amended as follows: please amend claim 15 according to the attached “16004096_exam_amend.pdf” file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure but fails to teach or suggest the claimed invention.
US 20170220939 A1 (Bansal et al) teaches a multi-horizon predictor system which splits training data into a training time period and a validation time period and makes predictions based on external data but does not teach obtaining the time series or external data from a query-URL click graph.
US 20130138577 A1 (Sisk et al) teaches sentiment analysis and predictions of time series data related to “shock events” but does not teach obtaining training or input data from a query-URL click graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/L.M.F./             Examiner, Art Unit 2121



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121